DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerdee et al. (2019/0151871) in view of Evar et al. (2010/0270400).
Regarding claim 1, Jerdee et al. shows a foam dispenser (100), comprising: a housing (112) comprising: an inlet end (right side fig 4a), an outlet end (left side fig 4a), and a spool valve socket (the hole for 120) intermediate the inlet end and the outlet end, the spool valve socket extending laterally between opposite sides of the housing (fig 1A); plural inlet channels (148,150) formed in the housing intermediate the inlet end and the spool valve socket (fig 2B); and plural outlet channels (152,156) formed in the housing intermediate the spool valve socket and the outlet end (fig 3A), the plural outlet channels including a plurality of first outlet channels 9152, 156) and at least one second outlet channel (156); a handle (118) in mechanical communication with the housing proximate the inlet end thereof (fig 1B); a substantially cylindrical spool valve (120) having first and second opposite ends and selectively rotatable within the spool valve socket (fig 3B); between an open orientation and a closed orientation, wherein the spool valve defines plural first channels (128,130) and at least one second channel therein (126, 136, 139, 138), the plural first channels configured to channel fluid towards the plurality of first outlet channels when the spool valve is in the open orientation (fig 2a)), the at least one second channel configured to channel fluid towards the at least one second outlet channel when the spool valve is in the open configuration and towards the plurality of first outlet channels when the spool valve is in the closed orientation ([0043]), a trigger (114) mechanically couplable to the first and second opposite ends of the spool valve (fig 4A); a resilient member (spring fig 4A) intermediate the trigger and at least one of the housing and the handle for mechanically biasing the trigger away from the handle when the spool valve is disposed within the spool valve socket and the trigger is coupled to the first and second opposite ends of the spool valve (fig 4A); and a mix tube adapter (170) at the outlet end of the housing configured for selective mechanical engagement of a mix tube (157) to the outlet end of the housing, the mix tube having an inlet in registration with the plural outlet channels in the metal housing outlet end when engaged therewith (fig 5C).
But fails to disclose that the housing and the handle are made from metal.
However, Evar et al. teaches a mixing gun that includes a housing, handle, trigger and valve member (fig 1). Evar et al teaches that the housing, which includes the handle can be made from metal [0084]. Additionally, it is well known metal has various material properties that would make it a good candidate for a housing an handle such as good strength and wear properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the housing and handle of Jerdee et al. out of metal in the same way that Evar et al. made their housing out of metal. This modification would increase the strength and wear properties of the handle and housing.
Regarding claim 3,  each of the plural first channels of the spool valve has an inlet in registration with a respective one of the plural inlet channels and an outlet (outlets to 103 and 128) in registration with a respective one of the plurality of first outlet channels when the spool valve is in the open orientation within the spool valve socket (fig 2a), the inlet and outlet of each of the first channels not being in registration with the respective one of the plural inlet channels and a respective one of the plurality of first outlet channels when the spool valve is in the closed orientation (this is how the valve of the above combination works).  
Regarding claim 4, the at least one second channel of the spool valve has plural inlets (136, 126) one of which is in registration with a respective one of the plural inlet channels and plural outlets (139, 138) one of which is in registration with  the at least one second outlet channel when the spool valve is in the open orientation (fig 2a) and in registration with at least one of the plurality of first outlet channels when the spool valve is in the closed orientation (fig 2B).
Regarding claim 5,  the spool valve defines at least one third channel (140, 144) therein in communication with the at least one second channel, each of the at least one third channel has at least one outlet in registration with at least one of the plural outlet channels when the spool valve is in the closed orientation.
Regarding claim 6,  the spool valve comprises a first O-ring (in the inner 125) disposed in an outer surface of the spool valve about each third channel outlet, intermediate each third channel outlet and the respective outlet channel when the spool valve is in the closed orientation.  
Regarding claim 7,  the spool valve further comprises a second O- ring In the outer 125 channels) on the spool valve outer surface radially opposite each first O-ring, a portion of each of the first and second O-rings being intermediate the spool valve and the spool valve socket.  
Regarding claim 8,  each of the first and second O-rings are received within a respective circular depression (125) within an outer surface of the spool valve.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerdee et al. (2019/0151871) as modified by Evar et al. (2010/0270400) above, further in view of Schrafel (2007/0187434).
Regarding claim 2, Jerdee et al. as modified above shows all aspects of the applicant’s invention as in claim 1, including   that the plural inlet channels in the metal housing inlet end are substantially circular in cross-section and are provided with sockets cooperatively receiving feed supply lines, but fails to teach that the channels each having internal threads for receiving feed supply lines having complimentary threads on an external surface thereof.  
However, Schrafel teaches a metal housing (10) that includes plural inlet channels (12) that are threaded ( fig 1) for receiving feed supply lines having complimentary threads on an external surface thereof (fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to  make the plural inlet channels internally threaded and the supply lines externally threaded so as to thread into the plural inlet channels as described my Schrafel. This modification would allow for easy and secure connection/disconnection of the supply lines to the housing.
 
 
Claims 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerdee et al. (2019/0151871) as modified by Evar et al. (2010/0270400) above, further in view of Adams (4,263,166).
Regarding claim 9, Jerdee et al. as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to show the spool valve comprises a substantially circular flange on the first end of the spool valve body, the flange being coaxial with the spool valve body and having a diameter greater than the maximum diameter of the spool valve body. 
 However, Adams teaches a mixing device that has a  spool valve that includes a valve body (18)and a substantially circular flange (118) on the first end of the spool valve body, the flange being coaxial with the spool valve body and having a diameter greater than the maximum diameter of the spool valve body (fig 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to  add the substantially circular flange (118) of Adams to the spool valve body of Jerdee et al. as modified above in order to keep the valve body in the housing as taught by Adam (col 7. Lines 3-7)
Regarding claim 10,the housing comprises a substantially circular recess in the second side of the housing about the spool valve socket for receiving the spool valve flange therein (the hole for the spool valve in 112).
Regarding claim 13, the spool valve comprises an axis of symmetry therethrough (Jerdee et al. fig 2B), a first tab (122) extending outwardly along the axis of symmetry from the first end, and a second tab (the other 122) extending outwardly along the axis of symmetry from the second end, the first and second tabs each being couplable to the trigger (fig 1B).


Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerdee et al. (2019/0151871) as modified by Evar et al. (2010/0270400) above, further in view of DeVries (3,780,758).
Regarding claim 9, Jerdee et al. as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to show the spool valve comprises a substantially circular flange on the first end of the spool valve body, the flange being coaxial with the spool valve body and having a diameter greater than the maximum diameter of the spool valve body. 
 However, DeVries teaches a device that has a  spool valve that includes a valve body (18)and a substantially circular flange (46) on the first end of the spool valve body, the flange being coaxial with the spool valve body and having a diameter greater than the maximum diameter of the spool valve body (fig 2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to  add the substantially circular flange (46) of DeVries to the spool valve body of Jerdee et al. as modified above in provide a limit stop to the rotation of the vale as taught by DeVries (col 3, lines 15-20)
Regarding claim 10, the housing comprises a substantially circular recess in the second side of the housing about the spool valve socket for receiving the spool valve flange therein (the space between stops 44 and 42 in DeVries).

Regarding claim 11,  the flange has a radial region of decreased diameter relative to the remainder of the substantially circular flange (fig 2m DeVries) and the substantially circular recess has a projection extending inwardly from an outer diameter of the recess (44, 42), whereby the projection extends into the radial region of decreased diameter when the spool valve is disposed within the spool valve socket.  
Regarding claim 12,  the spool valve is rotatable within the spool valve socket in a first direction until the radial projection abuts a first end of the radial region of decreased diameter and is rotatable within the spool valve socket in a second direction until the radial projection abuts a second end of the radial region of decreased diameter, the radial 25PATENTS Atty Ref 615918: FSI-014 projection cooperating with the radial region of decreased diameter to limit the degree to which the spool valve is rotatable within the spool valve socket, between the open orientation and the closed orientation (fig 2, 4 of DeVries).  
Regarding claim 13, the spool valve comprises an axis of symmetry therethrough (Jerdee et al. fig 2B), a first tab (122) extending outwardly along the axis of symmetry from the first end, and a second tab (the other 122) extending outwardly along the axis of symmetry from the second end, the first and second tabs each being couplable to the trigger (fig 1B).

Response to Arguments
Applicant's arguments filed 8/9/202 have been fully considered but they are not persuasive.
The examiner notes that the claim only requires the at least one second channel to channel fluid towards the at least one second outlet when the spool valve is in the open configuration and towards the plurality of first outlet channels when the spool lave is in the closed orientation.  The claim just requires channeling fluid in the direction of the at least one second outlet and the plurality of first outlet channels. The claim does not require the at least one channel to be in fluid communication with the at least one second outlet when the spool valve is in the open configuration and the plurality of first outlet when the spool valve is in the closed configuration.
In the case of Jerdee, the fluid is channeled through channels 126, 128 a38 and 138 in a direction towards the at least one channel to be in fluid communication with the at least one second outlet when the spool valve is in the open configuration and the plurality of first outlet when the spool valve is in the closed configuration.
The above rejections are being maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/3/2022